


CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT


This CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT (this “Agreement”), dated as
of August 3, 2012 (this “Effective Date”), is made by and among Eagle Rock
Energy G&P, LLC (“G&P”) and the employee who signs below (the “Employee”).
  
RECITALS


WHEREAS, G&P is the general partner of Eagle Rock Energy GP, LP (“GP”), which is
the general partner of Eagle Rock Energy Partners, L.P. (the “Partnership” and
collectively with G&P, GP, and its and their direct and indirect subsidiaries as
and where applicable, the “Company”) which is a growth-oriented limited
partnership engaged, through direct and indirect subsidiaries, in: (i) the
business of gathering, compressing, treating, processing, transporting,
marketing and trading natural gas; fractionating, transporting and marketing
natural gas liquids; and crude oil logistics and marketing (together with the
business of acquiring such assets and/or businesses, the “Midstream Business”);
and (ii) the business of developing and producing hydrocarbons in oil and
natural gas properties, including without limitation the lease, acquisition,
exploration, production, gathering, or marketing of hydrocarbons (and rights or
interests therein) and related products and the exploration potential of
geographical areas on which hydrocarbon exploration prospects are located
(together with the business of acquiring such assets and or businesses, the
“Upstream Business” and together with the Midstream Business, the “Business”).


WHEREAS, G&P employs Employee in a position of trust inside G&P and in
connection with G&P's service to GP and the Partnership, including to provide
services to the Business.


WHEREAS, Employee acknowledges that, in the course of his/her employment by G&P
and performance of services on behalf of the Company, he/she has become privy to
various opportunities relating to the Business, economic and trade secrets,
confidential information, and relationships of the Company, and will continue to
become privy to such things in the future.


WHEREAS, in connection with his/her hiring by and employment with G&P, Employee
has had, and may in the future have, the opportunity to receive awards of
restricted common units (the “Restricted Units”) of the Partnership pursuant to
the Amended and Restated Eagle Rock Energy Partners Long-Term Incentive Plan (as
it may be amended or restated from time to time, the “Plan”).


WHEREAS, the Restricted Units are designed to, among other things, provide the
Employee with financial and other incentives to (1) protect the confidential
information of the Company, (2) maintain, enhance, and grow the goodwill of the
Company with its employees, service providers, clients, and customers, and (3)
grow and protect the value of the Business.


WHEREAS, it is a condition to the continuing employment of Employee by the
Company and Employee's receipt of any Restricted Units pursuant to the Plan that
Employee agree to certain confidentiality and non-solicitation protections for
the Company and its confidential information, goodwill, and other legitimate
business interests, on the terms and conditions in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises below and for other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree to the following terms:


TERMS


1.    Business Opportunities and Intellectual Property; Personal Investments;
Confidentiality.


(a)    Employee shall promptly disclose to the Company all Business
Opportunities and Intellectual Property (as defined below).


(b)    Employee hereby assigns and agrees to assign to the Company, its
successors, assigns, or designees, all of Employee's right, title, license, and
interest in and to all Business Opportunities and Intellectual Property, free
and clear of all encumbrances, including without limitation, security
interest(s), licenses, liens, or other restrictions other than as expressly
provided for in this Agreement, and further acknowledges and agrees that all
Business Opportunities and Intellectual Property constitute the exclusive
property of the Company. If Employee cannot assign all or any portion of his
right, title, license, or interest in or to such Intellectual Property, Employee
shall and hereby does grant to the Company an exclusive, perpetual, world-wide,
fully-paid, royalty-free, non-revocable license in and to such Intellectual
Property.


(c)    For purposes hereof, except as excluded on Exhibit A, “Business
Opportunities” shall mean all business ideas, prospects, proposals, and other
opportunities pertaining to any aspect of the Business that are:




--------------------------------------------------------------------------------






(i)    developed by Employee during the period that Employee is employed by the
Company (the “Employment Term”); or


(ii)    originated by any third parties and brought to the attention of
Employee, during the Employment Term, except to the extent that (A) such
opportunities are not applicable, directly or indirectly, to any of the
Company's properties or assets or the Business, and (B) third parties possess
valid and enforceable rights to such opportunities;


together with information relating thereto, including, without limitation, the
“Company's Business Records” (as defined below), excluding, however, for all
purposes any Montierra Interests or Montierra Confidential Information (each as
defined below).


(d)    For purposes hereof, the term “Montierra Interests” shall mean: (i)
certain joint venture and / or equity interests held by Montierra Minerals &
Production, L.P., a Texas limited partnership f/k/a NGP Royalties, L.P.
(collectively, with its general partner, “Montierra”), or Montierra's successors
or assigns, excluding any and all interests Montierra holds or may hold in the
Company; (ii) general or limited partner interests the Employee holds or may
hold in Montierra; (iii) other oil and gas assets and properties that Montierra
owns as of the date of this Agreement and intends to continue to develop, fund
and/or operate; and (iv) additional oil and gas assets and properties that
Montierra may acquire, develop, fund or operate, provided that such additional
acquisitions are approved by the Board of Directors of G&P;


(e)    For purposes hereof, the term (the “Montierra Confidential Information”)
shall mean various business opportunities, economic and trade secrets and
relationships of Montierra that Employee is, or will be privy to as a
consequence of Employee's continuing relationship with Montierra, that are
primarily related to Montierra and/or the Montierra Interests and not the
Company and/or the Business.


(f)    For purposes hereof, except as excluded on Exhibit A, “Intellectual
Property” shall mean, pertaining to any aspect of the Business, all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs, and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of Employee prior to the Effective Date), whether or not patentable
or registrable under copyright or similar laws, which do not fall within the
definition of Business Opportunities, and which are discovered, conceived,
invented, created, or developed by Employee, alone or with others if such
discovery, conception, invention, creation, or development occurs or occurred
(i) during the Employment Term, or (ii)  with the use of any of the Company's
time, materials, assets, or facilities, excluding, however, for all purposes any
Montierra Interests or Montierra Confidential Information.


2.    Confidentiality Obligations.


(a)    Employee hereby acknowledges that all trade secrets, Intellectual
Property, and confidential or proprietary information of the Company
(collectively referred to herein as “Confidential Information”) constitute
valuable, special, and unique assets of the Business and the Company, and that
access to and knowledge of such Confidential Information is essential to the
performance of Employee's duties. Employee agrees that during the Employment
Term and following the date of termination of Employee's employment (the
“Termination Date”), regardless of the reason for such termination, Employee
shall hold the Confidential Information in strict confidence and shall not
publish, disseminate, or otherwise disclose, directly or indirectly, to any
person other than the Company and its officers, directors, and employees, any
Confidential Information or use any Confidential Information for Employee's own
personal benefit or for the benefit of anyone other than the Company. The
Company agrees to provide previously undisclosed Confidential Information to
Employee in exchange for Employee's agreement to keep such Confidential
Information, and any Confidential Information to which Employee has already
become privy, in strict confidence as provided in this Agreement.


(b)    For purposes of this Section 2, it is agreed that Confidential
Information includes, without limitation, any information heretofore or
hereafter acquired, developed or used by the Company relating to Business
Opportunities or Intellectual Property, or any other aspect of the Business that
is not generally available to the public, whether oral or in written form and
whether or not included in the Company's Business Records, but shall exclude any
information which (A) is or has become part of common knowledge or understanding
in the oil and gas industry or otherwise in the public domain (other than from
disclosure by Employee in violation of this Agreement), (B) was rightfully in
the possession of Employee, as shown by Employee's records and disclosed by
Employee on Exhibit A, prior to the Effective Date and which is not directly
applicable to the Business of the Company or any of its properties or assets,
(C) is lawfully acquired by Employee after the Termination Date from any third
party not bound by an obligation of confidence to the Company; or (D) is
independently developed by or for Employee after the Termination Date without
using the Confidential Information of the Company; provided, however, that
Employee shall provide to the Company copies of all information described in
clause (B) to the extent reasonably requested by the Company (and which is not
otherwise subject to a pre-existing confidentiality agreement); provided
further, however, that this Section 2 shall not be




--------------------------------------------------------------------------------




applicable to the extent Employee is required to testify in a judicial or
regulatory proceeding pursuant to the order of a judge or administrative law
judge but in such event Employee shall first request that such Confidential
Information be preserved and shall give prompt notice to the Company of such
order to testify for the purpose of giving the Company a reasonable opportunity
to take appropriate steps to preserve the confidentiality of such Confidential
Information.


(c)    Notwithstanding any other provision of this Agreement, this Agreement is
not intended to interfere with Employee's right to discuss the terms,
conditions, wages, and benefits of his/her employment or engage in any other
concerted activity protected by applicable law.


3.    Non-Solicitation Obligations After Termination Date.


(a)    Employee acknowledges that (i) the Business is highly competitive; (ii)
the Company has invested significant efforts and resources in creating its
Confidential Information and building goodwill with its employees, service
providers, customers, and clients, all of which give the Company a competitive
advantage; (iii) due to the nature of the Business, the Company continually
develops new and additional Confidential Information which has not been
previously disclosed to Employee and Employee has no legal or contractual right
to receive any such information outside of this Agreement; (iv) in performing
his/her services, Employee necessarily must rely on the Company's goodwill and
such previously undisclosed Confidential Information; (v) he/she is entitled
under this Agreement to receive specialized training related to the Business and
access previously undisclosed Confidential Information which could be used by
the Company's competitors in a manner that would irreparably harm the Company's
competitive position in the marketplace; (vi) his/her receipt of any Restricted
Units is designed to, among other things, provide him/her with financial and
other incentives to protect the Confidential Information of the Company and
maintain, enhance, and grow its goodwill and the value of the Business; (vii) it
is therefore reasonable for the Company to protect its Confidential Information,
goodwill, and other legitimate business interests against unfair competition;
(viii) he/she shall be responsible for, among other things, using the Company's
Confidential Information and building relationships with the Company's
employees, service providers, clients, and customers, and the continuation of
such relationships and the related goodwill shall be an invaluable asset of the
Company necessary to the Company's competitive advantage; (ix) if he/she were to
solicit any of those employees, service providers, clients, or customers from
the Company, he/she could divert certain of those relationships, and the related
goodwill and business, away from the Company; (x) it would be virtually
impossible for him/her to ignore all knowledge of the Company's Confidential
Information if he/she were to engage in such solicitations; (xi) a prohibition
against his/her soliciting the Company's employees, service providers, clients,
and customers during the Employment Term and for a reasonable period thereafter
is therefore appropriate for the protection of the Company's Confidential
Information, goodwill, and other legitimate business interests; and (xii)
compliance with this Agreement shall not cause any hardship on him/her or
prevent him/her from being able to earn a living or to operate or engage in any
business not prohibited by this Agreement.


(b)    The purpose of the provisions of this Section 3 is to protect the Company
from unfair loss of goodwill and business advantage and to shield Employee from
pressure to use or disclose Confidential Information or to trade on the goodwill
belonging to the Company.


(c)    Employee shall not, during Employment Term and the 12-month period
following the Termination Date, solicit, entice, persuade, or induce, directly
or indirectly, any employee (or person who within the preceding 90 days was an
employee) of the Company or any other person who is under contract with or
rendering services to the Company, to (i) terminate his/her or her employment
by, or contractual relationship with, the Company, (ii) refrain from extending
or renewing the same (upon the same or new terms), (iii) refrain from rendering
services to or for the Company, (iv) become employed by or enter into
contractual relations with any person other than the Company, or (v) enter into
a relationship with a competitor of the Company.


(d)    Employee shall not, during Employment Term and the 12-month period
following the Termination Date (i) solicit, encourage, facilitate, or induce any
client or customer, person or entity that was a client or customer at any time
in the 90 days preceding the solicitation, encouragement, facilitation, or
inducement, or any prospects, vendors, suppliers, manufacturers, advertisers,
agents, sales representatives, employees, contractors, consultants, service
providers, or licensees of the Company, to breach any agreement or contract
with, or discontinue or curtail his, her, or its business relationships with,
the Company; or (ii) hire or otherwise engage as an employee, independent
contractor, or otherwise, any person who is an employee or service provider of
the Company, or was an employee or service provider of the Company, at any time
in the 90 days preceding the hiring or engagement.


(e)    For purposes of this Agreement, (i) “customer” and “client” shall mean
any person or entity (A) (1) to whom Employee personally rendered services or
sold products or services to on behalf of the Company or was assigned by the
Company to render services to or sell products or services to on behalf of the
Company, (2) to whom Employee personally provided customer-relationship
services, customer-oversight, customer-management, or similar functions on
behalf of the Company, or (3) with whom Employee otherwise interacted with,
dealt with, or developed a relationship with, related to the Business during the
Employment




--------------------------------------------------------------------------------




Term; (B) to whom an individual employed by the Company and supervised by
Employee rendered services or sold products or services to on behalf of the
Company during the Employment Term; or (C) who received services or products
from the Company during the Employment Term and about which Employee has
received Confidential Information; and (ii) “prospect” shall mean any
prospective customer or client to whom Employee, or anyone supervised by
Employee during the Employment Term, has pitched products or services, or made a
verbal or written proposal for products or services, on behalf of the Company.


4.    Business Records.


(a)    Employee agrees to promptly deliver to the Company, upon termination of
Employee's employment with the Company, regardless of the reason for such
termination, or at any other time when the Company so requests, all documents
and property owned by the Company in his/her possession or under his/her control
relating to the Business of the Company, including, without limitation: (i) all
data such as maps, charts and other reports and related data, calculations,
summaries, memoranda and opinions relating to the foregoing, production records,
lease files, well files and records, land files, abstracts, title opinions,
title or curative matters, contract files, notes, records, drawings, manuals,
correspondence, financial and accounting information, customer lists, customer
information, statistical data and compilations, patents, copyrights, trademarks,
trade names, inventions, formulae, methods, processes, agreements, contracts, or
manuals, (ii) all electronic or other files, records, documents, programs,
communications, and similar items relating to gathering, processing, storing,
compressing, treating, fractionating, producing, scheduling, performing
logistics for, marketing, trading, or transporting commodities such as crude
oil, condensate, natural gas, natural gas liquids, or liquefied natural gas, or
(iii) any other electronic or other documents constituting Confidential
Information whether they are prepared by Employee and whether or not they
contain or constitute trade secrets owned by the Company, but excluding anything
related to Montierra or the Montierra Interests (collectively, the “Company's
Business Records”), and all copies, reproductions, or summaries thereof and
excerpts therefrom.


(b)    Employee confirms that all of the Company's Business Records (and all
copies thereof and therefrom) that are required to be delivered to the Company
pursuant to this Section 4 constitute the exclusive property of the Company.


(c)    The obligation of confidentiality set forth in Section 2 shall continue
notwithstanding Employee's delivery of any such documents to the Company.


(d)    The provisions of this Section 4 shall continue in effect notwithstanding
termination of Employee's employment for any reason.


5.    Third-Party Beneficiaries; Definition of Affiliate. The Company's
Affiliates shall be included within the definition of “Company” for purposes of
this Agreement and are intended to be third-party beneficiaries of this
Agreement. For purposes of this Agreement, “Affiliate” shall mean any
individual, corporation, partnership, trust, unincorporated organization,
association, business entity, or other project that, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Company, including without limitation the Partnership.


6.    Miscellaneous.


(a)    The invalidity or non-enforceability of any provision of this Agreement
in any respect shall not affect the validity or enforceability of this Agreement
in any other respect or of any other provision of this Agreement. In the event
that any provision of this Agreement shall be held invalid or unenforceable by a
court of competent juris-diction by reason of business scope or the duration
thereof, such invalidity or unenforceability shall attach only to the scope or
duration of such provision and shall not affect or render invalid or
unenforceable any other provision of this Agreement, and, to the fullest extent
permitted by law, this Agreement shall be construed as if the business scope or
the duration of such provision had been more narrowly and reasonably drafted so
as not to be invalid or unenforceable.


(b)    Employee acknowledges and agrees that any breach of the provisions of
this Agreement by him/her shall (i) result in damages to the Company in amounts
difficult to ascertain, and (ii) otherwise give rise to irreparable injury to
the Company. Accordingly, Employee agrees that the Company's remedy at law for
any breach of the provisions of this Agreement is and will be insufficient and
inadequate and that the Company therefore shall be entitled to equitable relief,
including by way of temporary restraining order and temporary and permanent
injunction without the necessity of proof of actual damage or posting a bond, in
addition to any other remedies the Company may have at law.


(c)    The representations and covenants contained in this Agreement on the part
of Employee will be construed as ancillary to and independent of any other
agreement between the Company and Employee, and the existence of any claim or
cause of action of Employee against the Company or any officer, director,
manager, partner, member, or shareholder of the Company, whether predicated on
Employee's employment or otherwise, shall not constitute a defense to the
enforcement by the Company




--------------------------------------------------------------------------------




of the covenants of Employee contained in this Agreement. In addition, the
provisions of this Agreement shall continue to be binding upon Employee in
accordance with their terms, notwithstanding the termination of Employee's
employment for any reason.


(d)    The parties to this Agreement agree that the limitations contained in
Section 3 with respect to time and scope of activity are reasonable, and do not
impose a greater restraint than is necessary to protect the Company's
Confidential Information, goodwill, Restricted Units, and other legitimate
business interests. However, if any court shall determine that the time,
geographical area, or scope of activity of any restriction contained in Section
3 is unenforceable, such restrictive covenant shall not thereby be terminated
but shall be deemed amended to the extent required to render it valid and
enforceable.


(e)    All notices or other communications required or permitted to be given
under this Agreement shall be in writing and shall be duly given on the day of
personal delivery if personally delivered or on the third day after being sent
if sent postage pre‑paid by certified or registered mail, return receipt
requested or by telecopy as follows: (a) if addressed to Employee, at the
address or telecopy number furnished to the Company by Employee, or (b) if
addressed to the Company, at its principal place of business or at its telecopy
number at such address, to the attention of the Company's Senior Vice President
and General Counsel. Either party may change its address or telecopy number by
giving the other party notice of such change in accordance with the provisions
of this Section 6(e). A notice shall be deemed given, if by personal delivery or
expedited delivery service, on the date of such delivery to such address, if by
certified mail, on the date of receipt, refusal or first attempted date of
delivery if unclaimed, or if by telecopy, on the date of receipt of the
transmission of such notice at such telecopy number.


(f)    This Agreement may not be altered or amended except by a writing, duly
executed by the party against whom such alteration or amendment is sought to be
enforced.


(g)    EMPLOYEE ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT, EMPLOYEE HAS HAD
THE OPPORTUNITY TO READ AND UNDERSTAND ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT AND SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL. EMPLOYEE HEREBY
REPRESENTS THAT EMPLOYEE EITHER HAS SOUGHT INDEPENDENT LEGAL COUNSEL OR HAS
ELECTED FREELY NOT TO DO SO. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.


(h)    THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO RULES OR
PRINCIPLES OF CONFLICTS OF LAW REQUIRING THE APPLICATION OF THE LAW OF ANOTHER
STATE), AND THAT THE COURTS IN HARRIS COUNTY, TEXAS SHALL BE THE EXCLUSIVE
COURTS OF JURISDICTION AND VENUE FOR ANY LITIGATION, SPECIAL PROCEEDING,
DISPUTE, CLAIM, OR OTHER PROCEEDING AS BETWEEN THE PARTIES THAT MAY BE BROUGHT
OR ARISE OUT OF, IN CONNECTION WITH, OR BY REASON OF THIS AGREEMENT.


(i)    NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, EMPLOYEE AGREES TO
IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY DISPUTE,
CONTROVERSY, CLAIM, OR CAUSE OF ACTION (INDIVIDUALLY, A "CLAIM") AGAINST THE
COMPANY, INCLUDING WITHOUT LIMIT ANY CLAIM ARISING UNDER OR RELATED TO THIS
AGREEMENT (EITHER ALLEGED BREACH OR ENFORCEMENT) OR HIS/HER EMPLOYMENT WITH THE
COMPANY.


(j)    This Agreement constitutes the entire agreement between the Company and
its affiliates (other than Montierra) and Employee with respect to the subject
matter hereof, and supersedes all prior agreements and understandings, both
written and oral, between the Employee and the Company and its affiliates (other
than Montierra), and this Agreement is expressly not intended to supersede or
replace any confidential, non-solicit, or non-compete agreement between Employee
and Montierra with regard to the Montierra Confidential Information.


(k)    This Agreement may be executed in counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument.


(k)    The Company acknowledges that Montierra will continue to expend time and
money on developing the Montierra Interests. The Company further acknowledges
that Employee will continue to own equity in Montierra, serve as an officer of
the general partner of Montierra and an officer of Montierra, provide services
(including maintenance, development, funding and stewardship related to
Montierra and/or the Montierra Interests) and continue to be privy to the
Montierra Confidential Information. The Company acknowledges that the Montierra
Interests and the Montierra Confidential Information are not the subject of this
Agreement.
 




--------------------------------------------------------------------------------




(l)    Employee acknowledges that, notwithstanding any other provision of this
Agreement, his/her employment with the Company is for an unspecified duration
and constitutes at-will employment. Accordingly, Employee understands and
acknowledges that his/her employment relationship with the Company may be
terminated at any time, with or without cause, at the option of either party,
with or without notice. Any representation contrary to the previous two
sentences shall be invalid unless obtained in writing and signed by the Chief
Executive Officer of the Company.


(m)    This Agreement shall be binding upon and inure to the benefit of the
parties and their respective heirs, legal representatives, successors, and
permitted assigns. The Company shall be permitted to assign or otherwise
transfer this Agreement to an affiliate or successor without Employee's prior
consent.


(n)    No breach by the Company of this Agreement or failure to enforce or
insist on its rights under this Agreement shall constitute a waiver or
abandonment of any such rights or defense to enforcement of such rights. No
waiver of any provision of this Agreement or any breach of this Agreement shall
be effective unless such waiver is in writing and signed by the waiving party
and any such waiver shall not be deemed a waiver of any other provision of this
Agreement or any other or subsequent breach of this Agreement. The rights and
remedies granted to the Company pursuant to this Agreement are in addition to
any other rights and remedies otherwise available to the Company under
applicable law or in equity.


[Remainder of Page Intentionally Left Blank. Signature Page to Follow.]






--------------------------------------------------------------------------------




AGREED as of the Effective Date:




Eagle Rock Energy G&P, LLC:


                    
By:    /s/ Joseph A. Mills            
Name: Joseph A. Mills                        
Title: Chief Executive Officer                






EMPLOYEE:




/s/ Joseph Schimelpfening                                
Joseph Schimelpfening






--------------------------------------------------------------------------------




EXHIBIT A
Disclosure Schedule


Excluded
Information
Date
Brief Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





____    No Excluded Interests or Information as of the Effective Date
____    Additional Sheets Attached


Signature of Employee:                        


Print Name of Employee:                        


Date Signed:                            




